Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  The Applicant argues that the claims do not recite an abstract idea.  The examiner respectfully disagrees.  As discussed below, the claims recite the abstract idea of generating a CCS (i.e. data about the cost of the components of a product that is shared between retailers, distributors, and suppliers), which references GSID (i.e. an ID value that links the current product information with historical product information) in order to generate a comparison of the current product information with historical product information.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial interactions related to marketing, sales, and business relations).  Generating data about the cost of the components of a product that is shared between various parties, linking that data to historical product information, and then generating a comparison of the current product information with historical product information is a form of marketing and sales activities designed to show how the current prices of the components vary with respect to historical information.

"Furthermore, simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Bancorp, 687 F.3d at 1278; Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323–24. That is particularly apparent in this case. Because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions for example, to quickly and reliably calculate balances or exchange data among financial institutions. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an 'inventive concept' that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace." (Alice Corporation v. CLS Bank International et al. Federal Circuit (2013)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-7 are directed to a “tool”, which the examiner interprets as a machine.  Claims 8-14 are directed to a method, which is a process.  Claims 15-20 are directed to a device, which is a manufacture.  Therefore, claims 1-20 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 8, and 15 recite the limitations of determining whether a received RFQ data corresponds with prior RFQ data stored; responsive to the received RFQ data corresponding to the prior RFQ data, assign an existing sourcing 
The Applicant’s specification discloses that “Component cost sheets (CCSs) are used, which are exchanged between a sourcing function in a retailer or distributor organization and multiple suppliers (vendors)” (see Applicant’s specification pages 3-4, paragraph [0018], lines 4-5).  The Applicant’s specification also discloses that “In general, a CCS provides cost transparency on the components of a product, allowing cost comparison between new styles and previous styles.  Thus, a CCS can be a source for analytics” (see Applicant’s specification page 4, paragraph [0020], lines 7-10).  As best understood by the examiner, the CCS is data about the cost of the components of a product that is shared between retailers, distributors, and suppliers.  This CCS references a GSID, which is an ID value that links the current product information with historical product information (see Applicant’s specification pages 7-8, paragraph [0028], lines 6-10).  


Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-7 recite the additional elements of a processor, a computer-readable medium, a computer network, a data store, receiving request for quotation (RFQ) data, transmitting the CCS data, receiving a copy of the CCS data, and storing the CCS data.  A processor, computer-readable medium, computer network, and data store are generic computer components that are 
Claims 8-14 recite the additional elements of a computer network, a data store, receiving request for quotation (RFQ) data, transmitting the CCS data, receiving a copy of the CCS data, and storing the CCS data.  A computer network and data store are generic computer components that are recited at a high level of generality for performing generic computer functions of processing data associated with the abstract idea.  Likewise receiving data, transmitting data, and storing data are generic computer functions.  These limitations are no more than mere instructions to apply the exception using generic computer components and employing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 15-20 recite the additional elements of a computer storage device, a computer, a computer network, a data store, receiving request for quotation 

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-7 recite the additional elements of a processor, a computer-readable medium, a computer network, a data store, receiving request for quotation (RFQ) data, transmitting the CCS data, receiving a copy of the CCS data, and storing the CCS data.  A processor, computer-readable medium, computer network, and data store are generic computer components that are BuySAFE v. Google, Inc.; also see MPEP 2106.05(d) (II) (i)).	
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic, routine and conventional computer components and computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Claims 8-14 recite the additional elements of a computer network, a data store, receiving request for quotation (RFQ) data, transmitting the CCS data, receiving a copy of the CCS data, and storing the CCS data.  A computer network and data store are generic computer components that are recited at a high level of generality for performing generic computer functions of processing data associated with the abstract idea.  Likewise receiving data, transmitting data, and storing data are generic computer functions.  These limitations are no BuySAFE v. Google, Inc.; also see MPEP 2106.05(d) (II) (i)).	
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic, routine and conventional computer components and computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Claims 15-20 recite the additional elements of a computer storage device, a computer, a computer network, a data store, receiving request for quotation (RFQ) data, transmitting the CCS data, receiving a copy of the CCS data, and storing the CCS data.  A computer storage device, a computer, a computer network, and a data store are generic computer components that are recited at a high level of generality for performing generic computer functions of processing data associated with the abstract idea.  Likewise receiving data, transmitting data, and storing data are generic computer functions.  These limitations are no more than mere instructions to apply the exception using generic computer components and employing generic computer functions.  Receiving and BuySAFE v. Google, Inc.; also see MPEP 2106.05(d) (II) (i)).	
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data associated with the abstract idea.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic, routine and conventional computer components and computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.

	Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
	Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

	“determine whether the received RFQ data corresponds with prior RFQ data stored in a data store; responsive to the received RFQ data corresponding to the prior RFQ data, assign an existing sourcing identification value (GSID) associated with the prior RFQ data to the received RFQ data to link the prior RFQ data and the received RFQ data in order to efficiently manage RFQs; responsive to the received RFQ data not corresponding with the prior RFQ data, generate a new GSID for the received RFQ data; generate a CCS referencing at least one of the existing GSID or the new GSID; transmit the generated CCS to at least one remote node across a computer network for completion; receive a completed copy of the generated CCS containing current product information.”

Although these limitations are not found in the prior art they stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2002/0007324 A1 (“Centner”): Centner generally discloses a system and method for conducting transactions between buyers and sellers.  Centner teaches a RFQ process comprising a processor (Fig. 1, “20”); and a computer-readable medium (Fig. 1, “20”) storing instructions that are operative when executed by the processor to: receive request for quotation (RFQ) data (Fig. 3, “305”).  However, Centner does not teach or suggest the limitations identified above.
“Trends in Electronic Procurement” (“McCrea”): McCrea generally discloses trends in Internet-based procurement.  However, McCrea does not teach or suggest the limitations identified above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625